DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Election/Restrictions
Newly amended and presented claims 3, 4, 8, 9 are directed to a species that is independent or distinct from the species originally claimed for the following reasons: The originally claimed and presented species sets the threshold for step (S12) to a local atmospheric pressure (see PG. Pub. para. 81) and does not set the threshold to a sub-atmospheric pressure.  Restriction for examination purposes as indicated is proper because the species are mutually exclusive and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  Since applicant has received an action on the merits for the originally presented invention, this species has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3, 4, 8, 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Further, note that the range claimed in claims 4, 9 appear also to be new matter as the only range apparently disclosed for the sub-atmospheric threshold is a range of 0.9 atm to 0.5 atm and not 1.0 atm to 0.5 atm.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 2, the recitation, “wherein the controller, during a temperature increase of the cryopump from a cryogenic temperature to a regeneration temperature, is further configured to calculate the changed amount of the at least two measured pressure values from the time-series pressure data, compare the changed amount of the at least two measured pressure values with the changed amount threshold, and2Application No. 17/204,441Docket No.: 880503-0163-USO1 control the vent valve to open when the changed amount of the at least two measured pressure values is less than the changed amount threshold.” introduces new matter since claim 1 already recites that the controller calculates, compares, and opens the vent valve during regeneration and there is no support in the disclosure for the controller to perform these steps separately and furtherly.  
	In regard to claim 7, the recitation, “wherein during a temperature increase of the cryopump from a cryogenic temperature to a regeneration temperature, the method further comprising: calculating the changed amount of the at least two measured pressure values from the time-series pressure data; comparing the changed amount of the at least two measured pressure values with the changed amount threshold; and controlling the vent valve to open when the changed amount of the at least two measured pressure values is less than the changed amount threshold.” is new matter since claim 6 already recites that the method performs the steps of calculating, comparing, and opens the vent valve during regeneration and there is no support in the disclosure for these steps separately and furtherly. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claims 2, the recitation, “wherein the controller, during a temperature increase of the cryopump from a cryogenic temperature to a regeneration temperature, is further configured to calculate the changed amount of the at least two measured pressure values from the time-series pressure data, compare the changed amount of the at least two measured pressure values with the changed amount threshold, and2Application No. 17/204,441Docket No.: 880503-0163-USO1 control the vent valve to open when the changed amount of the at least two measured pressure values is less than the changed amount threshold.” is indefinite since claim 1 already recites that the controller calculates, compares, and opens the vent valve during regeneration and there is no support in the disclosure for the controller to perform these steps separately and furtherly.  Further, it is entirely unclear how the same steps would be performed anew as claimed but still operate with the same and already recited changed amount, etc. 
In regard to claim 7, the recitation, “wherein during a temperature increase of the cryopump from a cryogenic temperature to a regeneration temperature, the method further comprising: calculating the changed amount of the at least two measured pressure values from the time-series pressure data; comparing the changed amount of the at least two measured pressure values with the changed amount threshold; and controlling the vent valve to open when the changed amount of the at least two measured pressure values is less than the changed amount threshold.” is indefinite since claim 6 already recites that the method performs the steps of calculating, comparing, and opens the vent valve during regeneration and there is no support in the disclosure for these steps separately and furtherly.  Further, it is entirely unclear how the same steps would be performed anew as claimed but still operate with the same and already recited changed amount, etc.
Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-7, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa (US 2012/0180503) in view of Yatsu (US 2016/0245270).
	In regard to claim 1, 2, 6, 7, 11, Oikawa teaches a method and a cryopump (para. 2, cryopump) comprising: 
a cryopump container (30, 38); 
a pressure sensor (54, para. 28) that measures a measured pressure in the cryopump container (30, 38); 
a vent valve (70) that is provided on the cryopump container (30, 38), is electrically operable to open and close (para. 29), and is capable of being mechanically opened by a differential pressure between inside and outside the cryopump container (30, 38) (para. 33, 61, Fig. 3); and 
a controller (20) that, during regeneration (para. 28, 57) of the cryopump, is configured to control the vent valve (70) based on the measured pressure including:  comparing a measured pressure value (obtained with 54, para. 28) with a threshold (reference pressure, para. 56), and controlling the vent valve (70) to open when the measured pressure value is greater than the threshold (para. 58).
Oikawa does not explicitly teach that the controller is configured to
calculate a changed amount of at least two pressure values measured at time points different from each other,
compare the changed amount of the at least two measured pressure values with a changed amount threshold, and 
control the vent valve to open when the changed amount of the at least two measured pressure values is less than the change amount threshold and when the measured pressure value is greater than the threshold.
	However, Yatsu teaches that it is well known to employ both pressure measurement (para. 45, see pressure value is compared to a threshold) and a rate of change of pressure in time (para. 68 rate of rise of pressure per unit time) to determine regeneration operations (para. 68 regeneration test).  Further, Yatsu teaches a controller (100) that considers how an internal pressure measured by pressure sensor (94) changes over time (para. 68, 70, rate of rise of pressure per unit time and pressure drop rate computation) during regeneration (para. 68, 70) and operates valves (para. 55, vent valve, roughing valve, purge valve) upon the detection; note that these teachings show calculating a changed amount of at least two measured pressure values (para. 68, 70, 71; see that the amount of pressure increase per unit time requires at least two measured pressures and calculating a changed amount, as does the pressure drop rate), comparing the calculated changed amount (para. 68, at least part of “amount of pressure increase” “pressure drop rate”) of the at least two measured pressure values with a changed amount threshold (para. 68, 70, 71, 83, see the comparison with the threshold value and the pressure drop rate threshold value) and controlling valves when the changed amount of the at least two measured pressure values is less than the changed amount threshold (para. 68, 70, 71, 83 see that regeneration operational decisions are made “when an amount of pressure increase per unit time… is lower than a threshold value” or “when the pressure drop rate R is lower than the pressure drop rate threshold value Rt”).  Therefore, these and other teachings throughout Yatsu clearly show the calculating and comparing steps as useful for determining when to perform valving operations associated with pressure changing events during regeneration.  These teachings suggest that additionally requiring consideration of a rate of change of pressure in a cryopump to determine the suitability of performing the vent valve opening of Oikawa would have been obvious to a person of ordinary skill in the art for the purpose of avoiding false positives and transient situations that are not indicative of the desired pressure; and thereby such would improve the determination of whether to perform the controlled opening of the vent valve (70) of Oikawa.
	Note that the controller as modified meets the computer readable medium claimed in claim 11.
	In regard to claim 5, 10, Oikawa, as modified, teaches most of the claim limitations including comparing one (para. 56 “measured pressure”) of the at least two measured pressure values with a setting pressure (para. 55, 58 “reference pressure”), controlling the vent valve (70) open when the internal pressure is greater than a setting pressure (para. 55, 58), but Oikawa does not appear to explicitly teach that the controller (20) determines the setting pressure based on a pressure value measured by the pressure sensor (54) before or after the controlled opening of the vent valve (70).  
However, as Oikawa teaches that the vent valve (70) is exposed to atmospheric pressure when opened, and as it is well known that atmospheric pressure can vary per location, therefore it would have been obvious to a person of ordinary skill in the art to modify the controller of Oikawa to be programmed to determine the setting pressure based on a pressure value measured by the pressure sensor (54) after the controlled opening of the vent valve (70) to acquire a value for the setting pressure that was locally appropriate and thereby reduces operational inefficiencies from having to input an atmospheric pressure by the user or having to select a generic value that may not be as suitable as the local pressure. 

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
	Applicant's argument (page 7-8) is an allegation that the amendments overcome the indefiniteness problems.  In response, some of the issues have been resolved.  The applicant is directed above concerning issues that remain.
	Applicant's argument (page 9-10) is an allegation that the prior art is insufficient to show that the amended limitations are obvious.  In response, the examiner fully disagrees as the prior art fully suggests the claimed invention as detailed above.  Further, in response to the allegation that Yatsu fails to teach opening the vent valve.  It is noted that Oikawa already teaches opening the vent valve and it is unnecessary for Yatsu to teach all of the steps taught by Oikawa in order to be sufficient to be relied upon.  
	Applicant's argument (page 10) is an allegation that the purge valve of Yatsu is different from the vent valve of Oikawa.  In response, the propriety of the rejection does not require that the purge valve be the same as the vent valve.  Rather, Yatsu fully supports the controller operations missing from Oikawa and show how to determine when a pressure change in a cryopump has plateaued and is less than a threshold so as to determine the time when valving operations should be performed.  Therefore the allegation is unpersuasive since the rejection is based upon the combination of Oidawa with Yatsu as explained in the detailed rejection above and not on Yatsu alone. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)-272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
October 4, 2022